Exhibit 10.47
 
 
LEASE TERMINATION AGREEMENT AND RELEASE


This Lease Termination Agreement and Release ("Agreement") is entered into as of
February __, 2009, by and between The Realty Associates Fund VII, L.P., a
Delaware limited partnership ("Landlord"), and Puredepth, Inc., a Delaware
corporation ("Tenant”).
 
F A C T S


A.           On or about October 31, 2007, Landlord and Tenant entered into a
Standard Office Lease (the "Lease") pursuant to which Landlord agreed to lease
certain premises to Tenant commonly known as Suite 350, 3 Twin Dolphin, Redwood
City, California (the "Premises").


B.           Landlord and Tenant have agreed to terminate the Lease on the terms
and conditions set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.           Execution of New Lease.  Landlord’s obligations under this
Agreement are conditioned and contingent upon Landlord entering into a new lease
(the “New Lease”) with Precise Software Solutions, Inc.  (the “New Tenant”) for
the Premises.  The terms of the New Lease shall be satisfactory to Landlord in
Landlord’s sole and absolute discretion.  Landlord makes no representation or
warranty to Tenant that a New Lease will be entered into with a New Tenant.  If
a New Lease has not been entered into with a New Tenant on or before February
28, 2009, Landlord shall have the option, in Landlord’s sole and absolute
discretion, to elect upon written notice to Tenant to terminate this
Agreement.  In the event that Landlord elects to terminate this Agreement, from
and after the date of Landlord’s election, this Agreement shall be of no further
force and effect and the Lease shall remain in full force and effect as if this
Agreement had never been entered into.


2.           Delivery of Possession. Tenant shall deliver possession of the
Premises to Landlord in its “as is” condition one (1) business day after
Landlord gives Tenant written notice of Landlord’s desire to take possession of
the Premises, time being of the essence.  At the time Tenant delivers possession
of the Premises to Landlord, Tenant shall no longer have the right to possession
of the Premises or to have access to the Premises.  Tenant may deliver
possession of the Premises to Landlord with Precise Software Solutions, Inc. in
possession of the Premises.


3.           Termination of Lease.  The Lease shall be deemed terminated on the
date Tenant delivers possession of the Premises to Landlord pursuant to Section
2 above (the "Termination Date").  Prior to the Termination Date, the Lease
shall remain in full force and effect and Tenant shall pay all Base Rent,
Operating Expenses, Real Property Taxes and other amounts payable by Tenant
under the Lease for periods accruing prior to the Termination Date.  Tenant’s
obligation to pay such amounts shall survive the termination of the Lease.


4.           Termination Payment.  In consideration for Landlord's agreement to
terminate the Lease, Tenant shall pay to Landlord the sum of $40,000.00 (the
"Termination Payment"). The Termination Payment is in addition to, and shall not
be credited against, all other amounts payable by Tenant under the Lease prior
to the Termination Date.


5.           Security Deposit.  Landlord acknowledges that Tenant has provided
it with a security deposit of $40,000.00, and the security deposit shall be
retained by Landlord as payment of, and in full satisfaction of, the Termination
Payment.


 
 

--------------------------------------------------------------------------------

 
6.           Indemnity.  Notwithstanding the termination of the Lease and
Section 9 below, Tenant shall indemnify, defend and hold harmless Landlord from
all demands, expenses, claims, losses, causes of action and damages or suits of
any nature whatsoever which arise out of the acts or omissions of Tenant prior
to the termination of the Lease which were Tenant's responsibility under the
Lease. Tenant's obligations under Section 21 of the Lease shall survive the
termination of the Lease, and Tenant's obligations under Section 21 of the Lease
shall not be released pursuant to Section 9 of this Agreement.


7.           No Subtenancies.  Tenant represents and warrants that Tenant has
not subleased all or any portion of the Premises to any person or entity other
than Precise Software Solutions, Inc., and that Tenant has not assigned the
Lease.


8.           Release of Landlord.  As of the Termination Date, Tenant, for
itself and for its affiliated corporations, limited liability companies and
partnerships, officers, directors, shareholders, agents, representatives,
employees, attorneys, shareholders, successors in interest, personal
representatives, heirs, assigns and each of them, absolutely, fully and forever
releases and discharges Landlord and Landlord’s property manager and their
respective members, officers, partners, agents, representatives, employees,
servants, attorneys, successors in interest, assigns and each of them, whether
past, present or future, of and from any and all claims, demands, liabilities,
obligations, losses, controversies, costs, expenses, attorneys' fees and damages
of every kind, nature, character or description whatsoever, whether in law or in
equity, and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Lease or Tenant's occupation of the
Premises.  Tenant acknowledges and agrees that the release set forth above
applies to all claims relating to the Lease whether those claims are known or
unknown, foreseen or unforeseen. Tenant hereby waives application of California
Civil Code Section 1542 which reads as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor."


9.           Release of Tenant.  Subject to the performance by Tenant of all of
its obligations under this Agreement (none of which are released by this
section), as of the Termination Date, Landlord, for itself and for its
affiliated corporations, limited liability companies and partnerships, members,
officers, agents, representatives, employees, attorneys, shareholders,
successors in interest, personal representatives, heirs, assigns and each of
them, absolutely, fully and forever releases and discharges Tenant and its
officers, directors, shareholders, agents, representatives, employees, servants,
attorneys, successors in interest, assigns and each of them, whether past,
present or future, of and from any and all claims, demands, liabilities,
obligations, losses, controversies, costs, expenses, attorneys' fees and damages
of every kind, nature, character or description whatsoever, whether in law or in
equity, and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Lease and Tenant's occupation of
the Premises. Subject to the performance by Tenant of all of its obligations
under this Agreement, Landlord acknowledges and agrees that the release set
forth above applies to all claims relating to the Lease whether those claims are
known or unknown, foreseen or unforeseen. Landlord hereby waives application of
California Civil Code Section 1542 which reads as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor."


10.           Confidentiality.  Tenant agrees not to disclose the terms and
conditions of this Agreement to any person or entity other than its attorney,
including, but not limited to, the other tenants of the Building identified in
the Lease.  Nothing contained in this section shall prevent Tenant from
producing this Agreement in a legal proceeding if such production is legally
required of Tenant, or otherwise disclosing the terms of this Agreement as may
be required by any regulatory agency or rule making body, or disclosing same to
Tenant’s shareholders.  Tenant acknowledges and agrees that it shall be
responsible to Landlord for any damages Landlord may incur due to Tenant's
breach of this section.


 
2

--------------------------------------------------------------------------------

 
11.           General.  The persons executing this Agreement on behalf of the
parties hereto represent and warrant that they have the authority to execute
this Agreement on behalf of said parties and that said parties have authority to
enter into this Agreement.  Landlord's obligations under this Agreement are
conditioned and contingent upon the performance by Tenant of all of its
obligations under this Agreement.  This condition is for the sole benefit of
Landlord and may be waived by Landlord at any time upon written notice to
Tenant.  Landlord and Tenant acknowledge that they have received independent
legal advice from their attorneys with respect to the advisability of executing
this Agreement.  If a party files a legal action to enforce this Agreement, the
prevailing party in such action shall be entitled to recover all of its
reasonable attorneys' fees and costs. This Agreement contains the entire
agreement between the parties and may only be modified or amended by a writing
signed by all parties. This Agreement is entered into and shall be construed and
interpreted in accordance with the laws of the State of California. The parties
hereto represent and warrant that they have not transferred or otherwise
assigned, either by contract or operation of law, any of the claims released
under this Agreement.  Preparation of this Agreement by Landlord or Landlord's
agent and submission of same to Tenant shall not be deemed an offer by Landlord
to enter into this Agreement.  This Agreement shall become binding upon Landlord
only when fully executed by all parties and when Landlord has delivered a fully
executed copy of this Agreement to Tenant.


12.           Counterparts and Facsimiles.  This Agreement may be executed in
one or more counterparts, which shall be deemed effective upon full execution of
this Agreement by all parties.  Each counterpart shall be deemed an original,
but all of which together shall constitute one and the same instrument and
agreement.  In addition, a copy of this Agreement executed by a party hereto and
telecopied to the other party shall be deemed to constitute delivery of an
originally executed copy of this Agreement to the other party.  A facsimile
signature shall be enforceable to the same extent as an original signature.
 


 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereby execute this Agreement.


LANDLORD:


The Realty Associates Fund VII, L.P.,
a Delaware limited partnership


By: 
Realty Associates Fund VII, LLC

its General Partner


By: 
Realty Associates Advisors LLC, its Manager



By: 
Realty Associates Advisors Trust,

its Manager


By: 
/s/ Scott W. Amling , Regional Director

Officer


TENANT*:


Puredepth, Inc., a Delaware corporation




By: 
/s/ Jonathan McCaman



Jonathan J. McCaman
(print name)


Its: 
CFO

(print title)


By: 
/s/ Martin McCarthy



Martin McCarthy
(print name)


Its: 
Controller and Assistant Secretary

(print title)


*Authorized officers must sign on behalf of the corporation and indicate the
capacity in which they are signing.  The agreement must be executed by the
president or vice president and the secretary or assistant secretary, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which event, the bylaws or a certified copy of the resolution, as the case may
be, must be attached to this agreement.




4
